Title: To John Adams from François Adriaan Van der Kemp, 12 September 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld. Sept. 12 1819


From my last letter you may presume the cause of my delaying to answer, the favour, with which I was once more honoured—How gratified that I was in Seeing once more a Letter from my high respected frend—it was nevertheless not unmingled with painful failings—These are past as a morning cloud, and your mind must be now by the long desired arrival of your long desired John Quincy be cheered and comforted—And Why Should we vex ourselves in vain—where our Station must be So Short—why not rather pick all the roses, which with we meet on our road—and Smooth its path with it—and gaze upon their beauties—and inhale their fragrant perfume.
I must endeavour to offer you one—I am gradually recovering though yet exceedingly feeble and exhausted—I can not do much in my garden or closet—but have made a beginning.
How was I grieved, my Dear frend! that I Should have afflicted you in my Letter—of 6th of July—God knows it was unintentionally neither can I yet conjecture, where in I Sinned—and it is for me a cheering reflection, that I know, you doubt not my Sincerity.
I know—you have Struggled with many Severe calamities—but how can our fortitude be put to the test—how can the Strenght of our mind appear, when we never had any enemy to encounter? now more So—when So high advanced in age, you Stand alone—on a rock—not Shaken by the Storm—tua te virtute involvens. John Quincy is with you, and one greater and wiser and better than that admired and beloved Son—Stands at your Side.
Yes—Adams!—I thank God—I know not, that I have anÿ enemies—and more yet—I lost no frend—but how can it be, and that you Should not have warned me—when I owe chiefly, if not alone, every distinction bestowed upon me here—that one insidious and dastardly enemy of my admired benefactor Should be among my confidential correspondents and frends—It can not be—There are Several whom I respect, with whom I correspond—Few, who have obtained my confidence—fewer less whom I honour as frends. Judge Platt—who enjoy’d this Favour Sinc 1792—Dudley Tyng—Since 1813, cannot be the man—I possess no other confidential frends or correspondents—Hear what the Latter writes me Sept. 3 “The vigour, your frend retains at this advanced period of his life is truely wonderful—He is constantly occupied, and I have no doubt, that this contributes greatly to the health of his body, and the Soundness of his mind, now nearly 84 years of age.”—I beg—if I am once more favoured with a line—place the name at the bottom, on whom you reflected—and I Shall destroy it directly.
If you have any questions to propose with respect to General Floyd—and those Shall be answered—I am favoured with the affectionate esteem of his eldest daughter Married to my frend Abr. Varick—who paid me last week a Short visit. General Floyd—reside at his residence about 14 miles from here—but—as I keep no horse, I have not Seen him Since 1792—He enjoys his health both of body and mind—Since last year he found himself obliged to leave the Super Intendency of his noble farm and numerous tenants to his grandson, to which he befor personally attended—He had a few Severe attacks of the gravel—this designate the path, by which he Shall leave us—
his mind is vigorous—his memory uncommon—except, what regards late transactions—This you know is not uncommon—He takes now and then a Short walk—his chief amusement is reading—
I Slowly renew my labours in the garden and closet—This month I shall accomplish the 8 vol. which I intended to have performed in July—So idle, So vain are often our plans.
The Records continue indeed to be highly interesting—in Some respect to N. Eng—and principally Connecticut—Numbers left that delightful abode, to Search by the Dutch Boers that treasure, for which they left England—Liberty of conscience—25 families at once—I had lately the negotiations between Hartford and N. Amsterdam about the limits.
A nearly Despotic power was entrusted to the Governour and Council, and I have not Seen yet, when it was abused. In critical cases, he called all the respectable Inhabitants together—and executed faithfully, what they resolved.
Thes manners were rough but pure—justice rigid and inexorable, and uncommon the prudence and firmness of the Executive, when either wanted—If Oldenbarneveld was in Montezillo’s vicinity—and J.Q and my Friend John Adams would go thither, and throw a glance on what my industry has executed.
My wishes are gratified—thou art, and will remain the Patron and friend— / of your devoted


Fr. Adr. Van der Kemp




